NUMBER 13-18-00627-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                IN RE MATIAS PEÑA JR. D/B/A PEÑA FARMS


                        On Petition for Writ of Mandamus.


                                         ORDER

           Before Justices Rodriguez, Contreras, and Benavides
                            Per Curiam Order

       Relator Matias Peña Jr. d/b/a Peña Farms filed a petition for writ of mandamus in

the above cause on November 13, 2018. Through this original proceeding, relator seeks

to compel the trial court to (1) vacate its November 1, 2018 order granting a motion to

extend postjudgment deadlines, and (2) if applicable, vacate any other orders signed after

the expiration of the trial court’s plenary power.

       The Court requests that the real party in interest, Edson Amaro, or any others

whose interest would be directly affected by the relief sought, file a response to the
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the 19th
day of November, 2018.




                                            2